Citation Nr: 0019563	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for thyroid disability, 
to include Grave's disease and hyperthyroidism.  

2.  Entitlement to service connection for diverticulitis, to 
include on the basis of exposure to Agent Orange.

3.  Whether the claim of entitlement to service connection 
for squamous cell carcinoma of the penis, to include on the 
basis of exposure to Agent Orange, is well grounded and if 
so, whether the claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Crohn's disease, to include on the basis of exposure to Agent 
Orange.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ependymoma of the brain stem, to include on the basis of 
exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 1999, the veteran testified at a hearing before the 
undersigned Board member at the Boise, Idaho RO.

The issue of entitlement to service connection for thyroid 
disability will be addressed in the remand at the end of this 
action.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diverticulitis is not plausible.

2.  The claim of entitlement to service connection for 
squamous cell carcinoma of the penis is plausible. 

3.  An unappealed rating decision of July 1995 denied the 
veteran's claims for service connection for Crohn's disease 
and an ependymoma of the brain stem, to include on the basis 
of exposure to Agent Orange.

4.  The evidence added to the record since the July 1995 
rating decision denying service connection for Crohn's 
disease is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The evidence added to the record since the July 1995 
rating decision denying service connection for an ependymoma 
of the brain stem includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The claim for service connection for an ependymoma of the 
brain stem is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for diverticulitis, to 
include on the basis of exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
squamous cell carcinoma of the penis, to include on the basis 
of exposure to Agent Orange, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for Crohn's 
disease, to include on the basis of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for an ependymoma of 
the brain stem, to include on the basis of exposure to Agent 
Orange.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999)

5.  The claim for service connection for an ependymoma of the 
brain stem, to include on the basis of exposure to Agent 
Orange, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

I.  Service Connection Claims

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For the reasons stated 
below, the Board finds that the claims for service connection 
for hypothyroidism and diverticulitis are not well grounded. 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

The veteran contends, in essence, that he developed 
diverticulitis and squamous cell carcinoma of the penis as a 
result of his exposure to Agent Orange and hydraulic fluids 
during service.  He also asserts that the diverticulitis was 
caused by stress associated with his military service.

The veteran's DD 214 reflects that his military occupational 
specialty was  hydraulic pneumatic mechanic.  Numerous 
attempts to obtain the veteran's service medical records have 
been unsuccessful, but this is not a matter of particular 
significance since the veteran has not alleged that he was 
treated for or found to have diverticulitis or squamous cell 
carcinoma of the penis during service.  

The post-service medical evidence of record documents the 
presence of diverticulitis many years after the veteran's 
discharge from service but includes no medical evidence 
suggesting that the disorder was present in service or that 
the disorder is etiologically related to service.  Moreover, 
diverticulitis is not subject to presumptive service 
connection on an Agent Orange basis.  38 C.F.R. § 3.309(e) 
(1999).  The only evidence linking the veteran's 
diverticulitis to service is the theory advanced by the 
veteran himself in his statements and testimony; however, as 
a lay person, he is not qualified to provide medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claim for service connection for diverticulitis, to 
include on the basis of exposure to Agent Orange, is not well 
grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
diverticulitis.

The record also reflects that squamous cell carcinoma of the 
penis was initially diagnosed many years following the 
veteran's discharge from service.  

However, in a January 1999 statement, David E. Davenport, 
M.D., disclosed that he had treated the veteran for a 
malignant ependymoma of the brain, which required extensive 
radiation therapy to the brain and the entire spinal axis.  
He also reported that the veteran had squamous cell carcinoma 
of the penile shaft.  Dr. Davenport further related that the 
veteran had been exposed to Agent Orange during his tour of 
duty in Vietnam, as well as toxic hydraulic fluid as an 
aircraft mechanic during service.  It was his opinion that it 
was as likely as not that the contributing factor to the 
appellant's malignancies was his exposure to these toxic 
substances.  This report constitutes medical evidence of a 
nexus between the veteran's squamous cell carcinoma of the 
penis and his exposure to Agent Orange and toxic hydraulic 
fluid during service and is enough to establish that the 
appellant's claim is well grounded. 

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Service connection for Crohn's disease and brain stem 
ependymoma, to include on the basis of exposure to Agent 
Orange, was denied in an unappealed July 1995  rating 
decision. 

Crohn's Disease

Evidence that was of record at the time of the July 1995 
rating decision includes private medical evidence dating from 
1994 to 1995, showing an assessment of Crohn's disease was 
entered in May 1994, and that a prior history of Crohn's 
disease in 1978 was noted.  

Evidence added to the record since the July 1995 rating 
decision includes numerous private medical records which 
continue to document the presence of Crohn's disease many 
years after the veteran's discharge from service.  The 
records do not suggest that the disorder is etiologically 
related to service.  Therefore, the medical evidence added to 
the record is cumulative in nature and is not so significant 
by itself or in the context of the evidence previously of 
record that it must be considered to fairly decide the merits 
of the claim.  It is not new and material.  The statements 
and testimony of the veteran added to the record are to the 
effect that the Crohn's disease is etiologically related to 
service.  However, as noted above, the veteran is not 
competent to provide evidence requiring medical expertise.  
Therefore, his statements and testimony are not so 
significant that they must be considered to fairly decide the 
merits of the claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his Crohn's disease 
is etiologically related to service.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

Brain Stem Ependymoma

Evidence that was of record at the time of the RO's July 1995 
rating decision includes private medical evidence, dating 
from 1994 to 1995, which discloses that in December 1993, the 
veteran underwent a suboccipital craniectomy for excision of 
a fourth ventricle ependymoma and that he received radiation 
treatment.

The evidence added to the record includes the January 1999 
statement of David E. Davenport, M.D., summarized above.  
This medical statement linking the veteran's ependymoma to 
exposures during military service is clearly new and 
material.  Therefore, the claim is reopened.  

The Board must also determine whether this reopened claim is 
well grounded.  Since the foregoing statement of Dr. 
Davenport is competent evidence of a nexus between service 
and the veteran's ependymoma, it is also sufficient to 
establish that this claim is well grounded. 


ORDER

Service connection for diverticulitis, to include on the 
basis of exposure to Agent Orange, is denied.

The Board having determined that the claim of entitlement to 
service connection for squamous cell carcinoma of the penis, 
to include on a basis of exposure to Agent Orange, is well 
grounded, the appeal is granted to this extent. 

New and material evidence not having been submitted, 
reopening of the claim for service connection for Crohn's 
disease, to include on the basis of exposure to Agent Orange, 
is denied.

New and material evidence having been submitted, reopening of 
the claim for service connection for an ependymoma of the 
brain stem, to include on the basis of exposure to Agent 
Orange is granted.

Evidence of a well-grounded claim for service connection for 
an ependymoma of the brain stem, to include on the basis of 
exposure to Agent Orange, having been submitted, the appeal 
is granted to this extent.


REMAND

Initially, the Board notes that the appellant submitted a 
medical record in support of his claim for service connection 
for thyroid disability during the July 1999 hearing before 
the undersigned Board member.  The veteran has not waived his 
right to have this evidence initially considered by the RO.  
Therefore, the RO must issue a Supplemental Statement of the 
Case addressing this evidence.  The Board also notes that the 
veteran is alleging that he developed Grave's disease and 
hyperthyroidism as a result of radiation therapy he received 
for the brain stem ependymoma.  However, to date, he has not 
submitted medical evidence supportive of this alleged causal 
relationship. 

Since the claims of entitlement to service connection for 
squamous cell carcinoma of the penile shaft and ependymoma of 
the brain stem, to include on the basis of exposure to Agent 
Orange are well grounded, VA has a duty to assist the veteran 
in the development of facts pertinent to these claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999).  As noted 
above, in a January 1999 report, David E. Davenport, M.D., 
stated his opinion that it is as likely as not that the 
contributing factor to the appellant's malignancies was his 
exposure to Agent Orange and toxic hydraulic fluid during 
active duty.

In light of the foregoing, the Board believes that further 
development, to include additional examinations of the 
veteran with requisite opinions, should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims for service connection for 
squamous cell carcinoma of the penis and 
an ependymoma of the brain stem, to 
include on the basis of exposure to Agent 
Orange.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained.  

2.  The veteran should be requested to 
provide medical evidence supportive of 
his contention that his thyroid 
disability is etiologically related to 
service and/or radiation therapy provided 
for the brain stem ependymoma.

3.  Then, the RO should arrange for VA 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the etiology of the veteran's squamous 
cell carcinoma of the penis and brain 
stem ependymoma, as well as the current 
nature and extent of the residuals 
thereof.  Any indicated studies should be 
performed, and the veteran's claims file 
must be made available to and reviewed by 
the examiners.  The examiner(s) must 
provide their opinions as to whether it 
is at least as likely as not that the 
squamous cell carcinoma of the penis and 
brain stem ependymoma are etiologically 
related to service, to include any in-
service exposure to Agent Orange and/or 
hydraulic fluid.  The rationale for all 
opinions expressed should be fully 
explained.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiners.  The examination reports must 
be typed.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

5.  Then, the RO should undertake any 
other indicated development, readjudicate 
the claims for service connection for 
thyroid disability and squamous cell 
carcinoma of the penis, to include on an 
Agent Orange basis, and adjudicate the 
reopened claim for service connection for 
an ependymoma of the brain stem, to 
include on an Agent Orange basis.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely Notice of 
Disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



